Title: From Alexander Hamilton to Benjamin Lincoln, 18 October 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury DepartmentOctober 18th 1792.

I have received the petition of John Mackay, Master of the Ship Charlotte, praying for a mitigation or remission of the damages found against him by the Jury, together with a statement of facts on the same subject from the District Judge of Massachusetts.
As the fine was in the discretion of the Jury the imposition of one so considerable as two hundred and fifty Dollars furnishes a presumption that there may have been something more than mere unintentional neglect. I request that you will give me any information that may throw light on the subject.
Is it probable that a remission of the interest of the United States only in the penalty imposed could have any disagreeable effect on the minds of the Jurymen, or tend to throw a damp upon the zeal of future Juries?
The present decision at all events does credit to the disposition of the Jury, shewing a firm intention to carry the laws into effectual execution.
I am, Sir, with great consideration,   Your Obedt Servt
A Hamilton
Benjamin Lincoln Esqr.
Collr Boston.
